Sup. Ct. Fla. [Certiorari granted, 456 U. S. 988.] The parties are directed to file supplemental memoranda addressing the present posture of the cases in the state courts, the status of the charges against each respondent and how any change, if there be any change, affects the case pending in this Court. Oral argument in this case, presently scheduled for December 8, 1982, is postponed and the case of District of Columbia Court of Appeals et al. v. Feldman et al., No. 81-1335 [cer-tiorari granted, 458 U. S. 1105], is set for oral argument in its stead.